UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00642 Deutsche International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2014 ITEM 1. REPORT TO STOCKHOLDERS October 31, 2014 Annual Report to Shareholders Deutsche Global Equity Fund (formerly DWS Global Equity Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 10 Performance Summary 12 Investment Portfolio 18 Statement of Assets and Liabilities 20 Statement of Operations 22 Statement of Changes in Net Assets 23 Financial Highlights 29 Notes to Financial Statements 43 Report of Independent Registered Public Accounting Firm 44 Information About Your Fund's Expenses 46 Tax Information 47 Advisory Agreement Board Considerations and Fee Evaluation 52 Board Members and Officers 57 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 11 for more complete performance information. Investment Process Portfolio management aims to add value through stock selection. In choosing securities, portfolio management employs a bottom-up selection process to identify companies it believes are well positioned for growth. Portfolio management utilizes a proprietary investment process designed to identify attractive investments utilizing proprietary research, including regional and sector research, conducted by in-house analysts. The investment process also takes into consideration various valuation metrics to assess the attractiveness of stocks and assists portfolio management in devising allocations among investable securities. Deutsche Global Equity Fund returned 4.45% during the 12-month period ended October 31, 2014, vs. a return of 7.77% for its benchmark, the MSCI All-Country (AC) World Index. The fund comfortably outperformed the –0.04% average return of the funds in its Morningstar peer group, Foreign Large Blend Funds. Despite geopolitical disruptions and intermittent concerns about the outlook for the world economy, the global equity markets delivered a healthy return during the past 12 months. The U.S. market led the way, thanks in part to continued gains in corporate earnings and the stronger growth of the U.S. economy relative to its global peers. In addition, the U.S. Federal Reserve Board (the Fed) remained steadfast in keeping its "lower for longer" interest-rate policy even as it wrapped up its stimulative quantitative easing program. With this as the backdrop, U.S. equities attracted investors due to their role as a relative "safe haven." International stocks, while also providing positive returns, finished behind the return of U.S. equities. Although the central banks in Europe and Japan both remained committed to providing aggressive monetary stimulus to their respective economies, investors remained concerned about the stubbornly slow growth in both regions. The sluggish nature of global growth trends also weighed on the performance of emerging-markets stocks during the past 12 months. Fund Performance Relative to the benchmark, the fund’s performance was helped by an underweight position in the financial and energy sectors, which lagged, and an overweight to health care, which outperformed. On the other side of the ledger, our overweight positions in industrials and materials, as well as an underweight in utilities, detracted from performance. In terms of individual stock selection, our performance benefited from having four holdings taken over or bid for during the course of the period: Beam, Inc.,* DIRECTV, Allergan, Inc. and Monster Beverage Corp. * Not held in the portfolio as of October 31, 2014. Outside of this group, the largest individual contributor was Canadian Pacific Railway Ltd. The stock was propelled by the success of the new management team in turning around the company’s operations, as well as by the positive impact of improving North America economic growth on shipping volumes. Our position in Amphenol Corp. also boosted returns, as the stock performed well behind the rising demand for its electrical and fiberoptic connectors. CBRE Group, Inc., a commercial real estate broker, and Alliance Data Systems Corp., which benefited from its clients’ increased need for electronic-payment and customer-loyalty solutions, also contributed to the fund’s 12-month results. On the negative side, we lost ground through our position in the U.K.-based software company Aveva Group PLC. The company announced a profit warning in September due to headwinds for oil and gas exploration companies, its primary end market. The fund’s investments in the precious-metals miner Agnico Eagle Mines Ltd. also detracted from performance amid the sharp decline in the prices of gold and silver. Similarly, the sliding price of crude oil was a headwind for our investment in the exploration and production company Noble Energy, Inc. Sa Sa International Holdings Ltd.* was another detractor of note. The company faced several headwinds from the Hong Kong retail market, in combination with concerns regarding profit margin pressures stemming from heavy discounts and promotions. Seeing the potential for deceleration in Chinese visitor growth and continued weakness in the Hong Kong retail sector, we elected to sell the position. * Not held in the portfolio as of October 31, 2014. Outlook and Positioning The fund closed the annual period with overweight positions in the consumer staples, health care, industrials and materials sectors. Conversely, the fund held underweight positions in slower-growth sectors such as utilities, telecommunications services, financials and energy. These relative weightings were not a "top-down" sector call, but an indication that we found the best combination of growth and value in these areas. As of October 31, 2014, 50% of the portfolio was invested in the United States, 45% in the developed international markets and 5% in the emerging markets. The fund remained overweight in the international markets vs. the benchmark, as we continued to find a higher representation of reasonably valued growth companies overseas.Within the international segment, we continued to hold an overweight position in emerging-markets stocks. We achieved this exposure through direct investments in emerging-markets companies and positions in developed-market companies with above-average exposure to the developing world. The emerging markets, and particularly the smaller markets within the asset class, are home to a number of stocks with the growth characteristics we seek. As is the case across the entire portfolio, we employed a flexible, valuation-sensitive approach in the emerging markets. We elected to sell or reduce positions in stocks that had reached our price targets or where the fundamental thesis had played out, such as Fomento Economico Mexicano SAB de CV ("Femsa"),* PT Gudang Garam Tbk,* ICICI Bank Ltd.* and Ginko International Co., Ltd.* We rotated the proceeds of these sales into high-growth companies that we saw as offering more compelling valuations, such as the Brazilian toll road operator CCR SA, the Brazilian private education company Estacio Participacoes SA and the Malaysian hospital operator IHH Healthcare Bhd. * Not held in the portfolio as of October 31, 2014. "As always, we remain focused on delivering outperformance through the quality of our stock picking, and not by making large ‘macro‘ bets or taking on excessive risk." We engaged in similar activity within the developed-markets portion of the portfolio, selling or reducing positions in strong performers such as Yelp, Inc.,* Tractor Supply Co.,* ASML Holding NV* and Pentair Ltd.,* and purchasing shares in Express Scripts Holding Co. and Assa Abloy AB, a producer of locking solutions. * Not held in the portfolio as of October 31, 2014. On a net basis, these moves resulted in reduction in the total number of stocks in the fund. We believe a greater focus on our best ideas is appropriate following a multiyear period that has seen overall market valuations increase substantially. Ten Largest Common Stocks at October 31, 2014 (23.3% of Net Assets) Country Percent 1. Fresenius Medical Care AG & Co. KGaA Manufacturer and distributor of equipment and products for dialysis patients Germany 3.4% 2. Amphenol Corp. Designs, manufactures and markets electrical, electronic and fiber optic connectors United States 2.8% 3. Canadian Pacific Railway Ltd. Provides freight and intermodal services Canada 2.4% 4. Express Scripts Holding Co. A full service pharmacy benefit management & specialty managed care company United States 2.3% 5. Anheuser-Busch InBev NV Beer brewing company Belgium 2.3% 6. Brookfield Asset Management, Inc. Asset management company focused on the real estate and power generation sectors Canada 2.3% 7. Praxair, Inc. Producer of industrial gases and specialized coatings United States 2.1% 8. MasterCard, Inc. Offers transaction processing and related services United States 1.9% 9. Pall Corp. Designs, manufactures, & markets multi filtration and separation products United States 1.9% 10. Colfax Corp. Manufactures a broad range of fluid handling products United States 1.9% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 12. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 57 for contact information. We continue to believe that the stocks of companies with superior revenue and profit growth should outperform in an environment of sluggish global economic activity. Accordingly, our bottom-up strategy is geared toward identifying companies with the type of sustainable, above-average growth that should enable their stocks to perform well irrespective of economic and market "noise." We are encouraged that we are still finding attractive values in many high-quality growth companies even after the strong market performance of the past few years. Portfolio Management Team Nils E. Ernst, PhD, Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2004 after two years of industry experience as an Investment Consultant at FERI Institutional Management GmbH, while completing his doctoral studies. — Portfolio Manager for Global Equities: Frankfurt. — Completed Bank Training Program ("Bankkaufmann") at Landesbank Hessen-Thueringen, Frankfurt; Master's Degree and PhD in Business Administration ("Diplom-Kaufmann" and "Dr.rer.pol.") from Otto Beisheim Graduate School of Corporate Management with semesters at Georgia Institute of Technology and Hong Kong University of Science and Technology. Martin Berberich, CFA, Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 1999 with three years of industry experience; previously, he served as an Institutional Portfolio Manager. Before joining, he worked in the Treasury Department at Robert Bosch GmbH. — Senior Portfolio Manager for Global Equities within the Global Growth Team: Frankfurt. — Completed Bank Training Program ("Bankkaufmann") at HypoVereinsbank Wuerzburg; MBA ("Diplom-Kaufmann") from University of Wuerzburg; CFA Charterholder. Sebastian P. Werner, PhD, Vice President Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2008; previously, he served as a Research Assistant for the Endowed Chair of Asset Management at the European Business School, Oestrich-Winkel while earning his PhD. — Portfolio Manager for Global and US Growth Equities: Frankfurt. — MBA in International Management from the Thunderbird School of Global Management; Masters Degree ("Diplom-Kaufmann") and PhD in Finance ("Dr.rer.pol.") from the European Business School, Oestrich-Winkel. Terms to Know The MSCI All Country (AC) World Index tracks the performance of stocks in 45 countries comprising 24 developed and 21 emerging markets. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. The Morningstar Foreign Large Blend Funds category consists of funds that typically invest in a variety of large international stocks. Most of these funds divide their assets among a dozen or more developed markets, including Japan, Britain, France and Germany, and tend to invest the rest in emerging markets such as Hong Kong, Brazil, Mexico and Thailand. These funds typically will have less than 20% of assets invested in U.S. stocks. Quantitative easing entails the Fed’s purchase of government and other securities from the market in an effort to increase money supply. Underweight means the fund holds a lower weighting in a given sector or security than the benchmark. Overweight means it holds a higher weighting. The consumer staples sector represents companies that produce essential items such as food, beverages and household items. Performance Summary October 31, 2014 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge 4.45% 7.28% 5.10% Adjusted for the Maximum Sales Charge (max 5.75% load) –1.55% 6.01% 4.48% MSCI All Country (AC) World Index† 7.77% 10.57% 7.09% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge 3.52% 6.46% 4.30% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 0.52% 6.30% 4.30% MSCI All Country (AC) World Index† 7.77% 10.57% 7.09% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge 3.65% 6.49% 4.31% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 3.65% 6.49% 4.31% MSCI All Country (AC) World Index† 7.77% 10.57% 7.09% Class R 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 No Sales Charges 4.15% 7.02% 4.92% MSCI All Country (AC) World Index† 7.77% 10.57% 7.09% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 No Sales Charges 4.57% 7.47% 5.36% MSCI All Country (AC) World Index† 7.77% 10.57% 7.09% Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 No Sales Charges 4.54% 7.63% 5.47% MSCI All Country (AC) World Index† 7.77% 10.57% 7.09% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2014 are 1.80%, 2.74%, 2.53%, 2.08%, 1.55% and 1.35% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class S shares prior to their inception on February 28, 2005 are derived from the historical performance of Institutional Class shares of the predecessor Fund's original share class during such periods and have been adjusted to reflect the different total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The MSCI All Country (AC) World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets. The index consists of 45 country indices comprising 24 developed and 21 emerging market country indices. Class A Class B Class C Class R Class S Institutional Class Net Asset Value 10/31/14 $ 10/31/13 $ Distribution Information as of 10/31/14 Income Dividends, Twelve Months $ Investment Portfolio as of October 31, 2014 Shares Value ($) Common Stocks 100.1% Belgium 2.3% Anheuser-Busch InBev NV (Cost $642,089) Brazil 1.6% CCR SA Estacio Participacoes SA (Cost $629,059) Canada 7.3% Agnico Eagle Mines Ltd. Alimentation Couche-Tard, Inc. "B" Brookfield Asset Management, Inc. "A" Canadian Pacific Railway Ltd. (Cost $2,565,809) Finland 2.0% Nokia Oyj Stora Enso Oyj "R" (Cost $833,201) France 1.4% Pernod Ricard SA (Cost $596,055) Germany 5.2% adidas AG BASF SE Fresenius Medical Care AG & Co. KGaA (Cost $2,075,962) Indonesia 0.3% PT Indofood CBP Sukses Makmur Tbk (Cost $190,164) Ireland 4.4% Glanbia PLC Kerry Group PLC "A" Shire PLC (Cost $1,519,845) Italy 1.6% Unipol Gruppo Finanziario SpA World Duty Free SpA* (Cost $567,317) Luxembourg 1.3% Eurofins Scientific (Cost $505,937) Malaysia 0.7% IHH Healthcare Bhd. (Cost $247,400) Netherlands 1.2% Sensata Technologies Holding NV* (a) (Cost $509,760) Norway 1.1% DNO ASA* (b) (Cost $421,816) Panama 1.1% Copa Holdings SA "A" (Cost $433,872) Philippines 1.4% Metropolitan Bank & Trust Co. (Cost $632,006) Spain 1.0% Atresmedia Corp. de Medios de Comunicacion SA (Cost $453,388) Sweden 6.4% Assa Abloy AB "B" Atlas Copco AB "A" Svenska Cellulosa AB "B" Swedish Match AB (Cost $2,643,971) Switzerland 2.7% Nestle SA (Registered) Novartis AG (Registered) (Cost $577,048) United Kingdom 7.0% Anglo American PLC Aon PLC (a) AVEVA Group PLC British American Tobacco PLC Halma PLC Intertek Group PLC Spirax-Sarco Engineering PLC (Cost $3,427,477) United States 50.1% Actavis PLC* Allergan, Inc. Alliance Data Systems Corp.* Amgen, Inc. Amphenol Corp. "A" Bristol-Myers Squibb Co. Bristow Group, Inc. CBRE Group, Inc. "A"* Cerner Corp.* Colfax Corp.* Danaher Corp. DIRECTV* Discovery Communications, Inc. "A"* Discovery Communications, Inc. "C"* eBay, Inc.* Ecolab, Inc. Express Scripts Holding Co.* Exxon Mobil Corp. Fastenal Co. (b) JPMorgan Chase & Co. Las Vegas Sands Corp. LKQ Corp.* MasTec, Inc.* (b) MasterCard, Inc. "A" Mead Johnson Nutrition Co. Monster Beverage Corp.* Noble Energy, Inc. Omnicare, Inc. Pall Corp. Praxair, Inc. PTC, Inc.* Schlumberger Ltd. The Travelers Companies, Inc. United Technologies Corp. (Cost $18,883,160) Total Common Stocks (Cost $38,355,336) Participatory Note 0.6% Nigeria Zenith Bank PLC (issuer Merrill Lynch International) Expiration Date 8/21/2015 (Cost $272,509) Securities Lending Collateral 1.7% Daily Assets Fund Institutional, 0.08% (c) (d) (Cost $739,053) Cash Equivalents 0.6% Central Cash Management Fund, 0.07% (c) (Cost $239,492) % of Net Assets Value ($) Total Investment Portfolio (Cost $39,606,390)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $39,653,354. At October 31, 2014, net unrealized appreciation for all securities based on tax cost was $4,739,853. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $5,968,321 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,228,468. (a) Listed on the New York Stock Exchange. (b) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at October 31, 2014 amounted to $714,545, which is 1.7% of net assets. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. At October 31, 2014, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) Mini MSCI Emerging Market Index USD 12/19/2014 10 ) Currency Abbreviations USD United States Dollar MSCI: Morgan Stanley Capital International For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to the Derivatives section of Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Belgium $
